Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective this 1st day of September,
2008 (the “Effective Date”), is entered into by and between Jim Hicks
(“Executive”) and Pike Electric, Inc., a North Carolina corporation (the
“Company”) and, solely with respect to Sections 2 and 4(b), Pike Electric
Corporation, a Delaware corporation (“Parent”).

WHEREAS, Executive desires to provide Parent, the Company and certain of its
subsidiaries with his services, and the Company desires to employ Executive on
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive, and Executive agrees to be employed by the
Company as of the Effective Date pursuant to the terms herein. This Agreement
amends and restates in its entirety that certain Employment Agreement dated
May 7, 2007 by and between Executive and Shaw Energy Delivery Services, Inc., to
which the Company is a successor in interest.

2. Position. During the period of his employment hereunder, Executive agrees to
serve the Company, and the Company shall employ Executive, as Senior Vice
President of Engineering and Substations, or in such other executive capacity or
capacities, at the same level of seniority, as may be determined from time to
time by the CEO of Pike Electric, Inc. (the “CEO”). In addition, Executive
agrees to serve the Parent as Senior Vice President of Engineering and
Substations or in such other executive capacity or capacities, at the same level
of seniority, as may be determined from time to time by the CEO of Parent.

3. At-Will Employment and Duties.

(a) Executive and the Company agree that Executive’s employment hereunder will
be at-will (as defined under applicable law), and may be terminated at any time,
for any reason, at the option of either party, subject to the provisions of
Section 5 below.

(b) Duties. During the period of his employment hereunder and except for
illness, reasonable vacation periods, and reasonable leaves of absence,
Executive shall in good faith (i) devote all of his business time, attention,
skill and efforts to the business and affairs of the Company and its affiliated
companies and (ii) report to the CEO.

4. Salary; Incentive Bonus; Reimbursement of Expenses; Other Benefits.

(a) Salary. During the period of employment under this Agreement, Executive
shall be paid a salary at the rate of $300,000 annually (“Base Salary”)
commencing on the Effective Date. The Base Salary shall be reviewed annually and
may be adjusted as determined by the Board of Directors of Parent (the “Board”)
(or any authorized committee thereof) in consultation with the Chief Executive
Officer of Parent.



1



--------------------------------------------------------------------------------



 



(b) Stock Options. Executive will be eligible for future grants of stock options
and/or restricted stock in accordance with any future incentive plan the Board,
or any authorized committee thereof, in its sole discretion may determine from
time to time.

(c) Reimbursement of Expenses. The Company shall pay or reimburse Executive, in
accordance with its normal policies and practices, for all reasonable travel and
other expenses incurred by Executive in performing his obligations under this
Agreement.

(d) Other Benefits. During the period of employment under this Agreement,
Executive shall be entitled to participate in all other benefits of employment
generally available to other executives of the Company and those benefits for
which such persons are or shall become eligible, when and as he becomes eligible
therefore (including but not limited to any deferred compensation plan and
401(k) plan).

5. Termination of Employment.

(a) Termination by the Company for Cause. The Company may terminate Executive’s
employment under this Agreement for “Cause” (as hereinafter defined) or
otherwise at will at any time immediately upon written notice, or where
applicable, upon Executive’s failure to cure the breach as provided below,
whereupon the Company shall have no further obligation hereunder to Executive,
except for payment of amounts of Base Salary accrued through the termination
date. For purposes of this agreement, “Cause” shall mean: (i) the continued
willful failure by Executive to substantially perform his duties with the
Company, (ii) the willful engaging by Executive in gross misconduct materially
and demonstrably injurious to the Company or (iii) Executive’s material breach
of Sections 3, 6 or 7 of this Agreement; provided, that with respect to any
breach that is curable by Executive, as determined by the Board in good faith,
the Company has provided Executive written notice of the material breach and
Executive has not cured such breach, as determined by the Board in good faith,
within fifteen (15) days following the date the Company provides such notice.

(b) Termination as a Result of Executive’s Death or Disability. If Executive’s
employment hereunder is terminated by reason of Executive’s Disability (as
hereinafter defined) or death, Executive’s (or Executive’s estate’s) right to
benefits under this Agreement will terminate as of the date of such termination
and all of the Company’s obligations hereunder shall immediately cease and
terminate, except that Executive or Executive’s estate, as the case may be, will
be entitled to receive accrued Base Salary and benefits through the date of
termination. As used herein, Executive’s Disability shall have the meaning set
forth in any long-term disability plan in which Executive participates, and in
the absence thereof shall mean that, due to physical or mental illness,
Executive shall have failed to perform his duties on a full-time basis hereunder
for one hundred eighty (180) consecutive days and shall not have returned to the
performance of his duties hereunder on a full-time basis before the end of such
period, and if Disability has occurred termination shall occur within thirty
(30) days after written notice of termination is given (which notice may be
given before the end of the one hundred eighty (180) day period described above
so as to cause termination of employment to occur as early as the last day of
such period).

(c) Termination by Executive for Good Reason or by the Company other than as a
Result of Executive’s Death or Disability or other than for Cause.

2



2



--------------------------------------------------------------------------------



 



(i) If Executive’s employment is terminated by Executive for “Good Reason” (as
hereinafter defined) or by the Company for any reason other than Executive’s
death or Disability or other than for Cause, subject to Executive entering into
and not revoking a release of claims in favor of the Company and abiding by the
covenants of non-competition, non-solicitation and confidentiality set forth in
Section 6, Executive shall be entitled to the following benefits:

1) Cash severance payments equal in the aggregate to twelve (12) months of
Executive’s annual Base Salary at the time of termination, payable in twelve
(12) equal monthly installments beginning at the end of the first full month
following termination of employment.

2) Continuation of Executive’s medical and health insurance benefits for a
period equal to the lesser of (i) twelve (12) months, or (ii) the period ending
on the date Executive first becomes entitled to medical and health insurance
benefits under any plan maintained by any person for whom Executive provides
services as an employee or otherwise.

(ii) For purposes of this Agreement, “Good Reason” shall mean: (a) a material
reduction (without Executive’s express written consent) in Executive’s title or
responsibilities; (b) the requirement that Executive relocate to an employment
location that is more than 50 miles from his employment location on the
Effective Date; or (c) the Company’s material breach (without Executive’s
express written consent) of Sections 2 or 4 of this Agreement; provided, that
Executive has provided the Company written notice of the material breach and the
Company has not cured such breach within fifteen (15) days following the date
Executive provides such notice. If the Company thereafter intentionally repeats
the breach it previously cured, such breach shall no longer be deemed curable.

(d) Termination by Executive other than for Good Reason. Executive may terminate
his employment with the Company other than for Good Reason upon thirty (30) days
written notice to the Company, after which the Company shall have no further
obligation hereunder to Executive, except for payment of amounts of Base Salary
and other benefits accrued through the termination date,

6. Confidential Information, Non Competition; Non-Solicitation.

(a) Confidential Information. Executive acknowledges that in his employment
hereunder he will occupy a position of trust and confidence. Executive shall
not, except in the course of the good faith performance of his duties hereunder
or as required by applicable law, without limitation in time or until such
information shall have become public other than by Executive’s unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company, its subsidiaries and affiliates.
“Confidential Information” shall mean information about the Company, its
subsidiaries or affiliates, or their respective clients or customers that was
learned by Executive in the course of his employment by the Company, its
subsidiaries or affiliates, or their respective clients or customers that was
learned by Executive in the course of his employment by the Company, its
subsidiaries or affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information, but

3



3



--------------------------------------------------------------------------------



 



excludes information (i) which is in the public domain through no unauthorized
act or omission of Executive; or (ii) which becomes available to Executive on a
non-confidential basis from a source other than the Company or its affiliates
without breach of such source’s confidentiality or non-disclosure obligations to
the Company or any affiliate. Executive agrees to deliver or return to the
Company, at the Company’s request at any time or upon termination or expiration
of his employment or as soon thereafter as possible, (A) all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company, its subsidiaries
or affiliates, or prepared by Executive during the term of his employment by the
Company, its subsidiaries or affiliates, and (B) all notebooks and other data
relating to research or experiments or other work conducted by Executive in the
scope of employment.

(b) Non-Competition. During the period of Executive’s employment by the Company
and for a period of twelve (12) months after the date of termination of his
employment or for the period of one additional year thereafter if so elected by
the Company pursuant to Section 6(d) below, Executive shall not, directly or
indirectly, without the prior written consent of the Company, provide
consultative services or otherwise provide services to (whether as an employee
or a consultant, with or without pay) or, own, manage, operate, join, control,
participate in, or be connected with (as a stockholder, partner, or otherwise),
any business, individual, partner, firm, corporation, or other entity that is
then a competitor of the Company, its subsidiaries or affiliates (each such
competitor a “Competitor of the Company”); provided, however, that the
“beneficial ownership” by Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
not more than five percent (5%) of the voting stock of any publicly held
corporation shall not alone constitute a violation of this Agreement. Executive
and the Company acknowledge and agree that the business of the Company extends
throughout the United States, and that the terms of the non-competition
agreement set forth herein shall apply on a nationwide basis throughout the
United States.

(c) Non-Solicitation of Customer and Suppliers. During the period of Executive’s
employment by the Company and, if Executive’s employment is terminated under
Section 5 above (and provided the Company fulfills its obligations thereunder)
until the twelfth month of the date of Executive’s employment termination or for
the period of one additional year thereafter if so elected by the Company
pursuant to Section 6(d) below, Executive shall not, directly or indirectly,
influence or attempt to influence customers or suppliers of the Company or any
of its subsidiaries or affiliates to divert any of their business to any
Competitor of the Company.

(d) Extension of Periods of Non-Competition and Non-Solicitation. At the sole
election of the Company, it may extend the periods of non-competition and
non-solicitation as set forth in Paragraphs (b) and (d) of this Section for an
additional twelve (12) months (to two years in total) for the following
consideration to the Executive: in the case of termination under Section 5
(a) and (d) by providing severance as set forth in Section 5(c)(i), and in the
case of termination under Section 5(c) by providing severance as set forth
therein for an additional twelve (12) month period.

4



4



--------------------------------------------------------------------------------



 



(e) Non-Solicitation of Employees. Executive recognizes that he possesses and
will posses Confidential Information about other employees of the Company, its
subsidiaries or affiliates, relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company, its subsidiaries or affiliates. Executive recognizes
that the information he possesses and will possess about these other employees
is not generally known, is of substantial value to the Company, its subsidiaries
or affiliates in developing their business and in securing and retaining
customers, and has been and will be acquired by him because of his business
position with the Company, its subsidiaries or affiliates. Executive agrees
that, during the period of Executive’s employment by the Company and for a
period of one (1) year thereafter, he will not, directly or indirectly, solicit,
recruit, induce or encourage or attempt to solicit, recruit, induce, or
encourage any employee of the Company, its subsidiaries or affiliates (i) for
the purpose of being employed by him or by any Competitor of the Company on
whose behalf he is acting as an agent, representative or employee or (ii) to
terminate his or her employment or any other relationship with the Company, its
subsidiaries, or affiliates. Executive also agrees that Executive will not
convey any such Confidential Information or trade secrets about other employees
of the Company, its subsidiaries, or affiliates to any other person.

(f) Injunctive Relief. It is expressly agreed that the Company will or would
suffer irreparable injury if Executive were to violate any of the provisions of
this Section 6 and that the Company would by reason of such violation be
entitled to injunctive relief in a court of appropriate jurisdiction, and
Executive further consents and stipulates to the entry of such injunctive relief
in such a court prohibiting Executive from so violating Section 6 of this
Agreement.

(g) Survival of Provisions. The obligations contained in this Section 6 shall
survive the termination or expiration of Executive’s employment with the Company
and shall be fully enforceable thereafter.

7. No Conflict. Executive represents and warrants that Executive is not subject
to any agreement, instrument, order, judgment or decree of any kind, or any
other restrictive agreement of any character, which would prevent Executive from
entering into this Agreement or would conflict with the performance of
Executive’s duties pursuant to this Agreement. Executive represents and warrants
that Executive will not engage in any activity, which would conflict with the
performance of Executive’s duties pursuant to this Agreement.

5



5



--------------------------------------------------------------------------------



 



8. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by courier service or first-class mail, certified
or registered with return receipt requested, and shall be deemed to have been
duly given on the date receipt is recorded by the appropriate delivery service,
or may be delivered personally by hand to the respective persons named below:

If to Company or Parent:

Pike Electric, Inc.
P.O. Box 868
100 Pike Way
Mount Airy, NC 27030
Attn: J. Eric Pike

With copies to:

Pike Electric, Inc.
P.O. Box 868
100 Pike Way
Mount Airy, NC 27030
Attn: Chief Legal Officer

If to Executive:

Jim Hicks
[                                  ]
[                                  ]

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

9. Dispute Resolution; Attorneys’ Fees. The Company and Executive agree that any
dispute arising as to the parties’ rights and obligations hereunder, other than
with respect to Section 6, shall, at the election and upon written demand of
either party, be submitted to arbitration before a single arbitrator in Delaware
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association.

10. Assignment; Successors. This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
this Agreement shall be binding upon and, subject to the provisions hereof,
inure to the benefit of any successor of Company and such successor shall be
deemed substituted for Company under the terms of this Agreement; but any such
substitution shall not relieve Company of any of its obligations under this
Agreement. As used in this Agreement, the term “successor” shall include any
person, firm, corporation, or like business entity which at any time, whether by
merger, purchase or otherwise, acquires all or a controlling interest in the
assets or business of Company. This agreement may not be otherwise assigned or
transferred by either the Company or Executive without the other’s written
consent. Any such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder.

11. Governing Law. This Agreement and the legal relations thus created between
the parties hereto shall be governed by and construed under and in accordance
with the laws of the state of Delaware.

12. Withholding. The Company shall make such deductions and withhold such
amounts from each payment made to Executive hereunder as may be required from
time to time by law, governmental regulation or order.

6



6



--------------------------------------------------------------------------------



 



13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

14. Waiver; Modification. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

15. Severability. If for any reason any term or provision containing a
restriction set forth herein is held to be for a length of time which is
unreasonable or in any other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is or would be valid or enforceable under
applicable law, any court shall construe and reform this Agreement to provide
for a restriction having the maximum time period and other provisions as shall
be valid and enforceable under applicable law. If, notwithstanding the previous
sentence, any term or provision of this Agreement is held to be invalid or
unenforceable, all other valid terms and provisions hereof shall remain in full
force and effect, and all of the terms and provisions of this Agreement shall be
deemed to be severable in nature.

16. Entire Agreement; Effect on Certain Prior Agreements. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior agreements between them with respect to
the subject matter hereof, including all prior employment, retention, severance
or related agreements between Executive and the Company or any successor,
predecessor or affiliate. Without limiting the generality of the foregoing, the
obligations under this Agreement with respect to any termination of employment
of Executive, for whatever reason, supersede any severance or related
obligations of the Company or any of its successors, predecessors or affiliates
in any plan of the Company or any of its successors, predecessors or affiliates
or any agreement between Executive and the Company or any of its successors,
predecessors or affiliates.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[signatures follow on next page]

 

7



7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto signed this Agreement, as of
the date first above written.

              “Company”:
 
            PIKE ELECTRIC INC.
 
       
 
  By:   /s/ James R. Fox
 
       
 
  Name:   James R. Fox
 
       
 
  Title:   General Counsel and Corporate Secretary
 
       
 
            “Executive”:
 
            /s/ Jim Hicks           Jim Hicks
 
            The undersigned has duly executed this Agreement, as of the date
first above written, solely for purposes of Sections 2 and 4(b) of this
Agreement.
 
            “Parent”:
 
            PIKE ELECTRIC CORPORATION
 
       
 
  By:   /s/ James R. Fox
 
       
 
  Name:   James R. Fox
 
       
 
  Title:   General Counsel and Corporate Secretary
 
       



8